

117 HR 2662 : IG Independence and Empowerment Act
U.S. House of Representatives
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2662IN THE SENATE OF THE UNITED STATESJuly 12, 2021Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo amend the Inspector General Act of 1978, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the IG Independence and Empowerment Act.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Title I—Inspector General IndependenceSec. 101. Short title.Sec. 102. Amendment.Sec. 103. Removal or transfer requirements.Title II—Congressional Notification of Change in Status of Inspector GeneralSec. 201. Short title.Sec. 202. Change in status of Inspector General offices.Sec. 203. Presidential explanation of failure to nominate an Inspector General.Title III—Vacancy of Inspector General PositionsSec. 301. Vacancy of Inspector General positions.Title IV—Council of Inspectors General on Integrity and Efficiency TransparencySec. 401. Short title.Sec. 402. Additional information to be included in requests and reports to Congress.Sec. 403. Availability of information to members of Congress regarding certain allegations of wrongdoing closed without referral.Sec. 404. Semiannual report.Sec. 405. Additional reports; rules of construction.Sec. 406. Membership of Integrity Committee.Sec. 407. Requirement to refer allegations of wrongdoing against Inspector General to Integrity Committee.Sec. 408. Requirement to report final disposition to Congress.Title V—Additional Authority Provisions for Inspectors GeneralSec. 501. Short title.Sec. 502. Additional authority provisions for Inspectors General.Title VI—Investigations of Department of Justice PersonnelSec. 601. Short title.Sec. 602. Investigations of Department of Justice personnel.Title VII—Office of Inspector General Whistleblower ComplaintsSec. 701. Short title.Sec. 702. Office of Inspector General whistleblower complaints.Title VIII—Notice of Ongoing Investigations When There Is a Change in Status of Inspector GeneralSec. 801. Notice of ongoing investigations when there is a change in status of Inspector General.Title IX—Council of the Inspectors General on Integrity and Efficiency AppropriationSec. 901. CIGIE appropriation.Title X—Notice of Refusal to Provide Inspectors General AccessSec. 1001. Notice of refusal to provide information or assistance to Inspectors General.Title XI—Enhancements to Inspector General TrainingSec. 1101. Short title.Sec. 1102. Enhancements to Inspector General Training.Title XII—Equitable Pay for Inspectors GeneralSec. 1201. Equitable pay for Inspectors General.Title XIII—ReportSec. 1301. GAO Review and Report.Title XIV—Budgetary EffectsSec. 1401. Determination of budgetary effects.Title XV—SeverabilitySec. 1501. Severability.IInspector General Independence101.Short titleThis title may be cited as the Inspector General Independence Act.102.AmendmentThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in section 3(b)—(A)by striking An Inspector General and inserting:(1)An Inspector General;(B)by inserting after by the President the following: in accordance with paragraph (2); and(C)by inserting at the end the following new paragraph:(2)The President may remove an Inspector General only for any of the following grounds (and the documentation of any such ground shall be included in the communication required pursuant to paragraph (1)):(A)Documented permanent incapacity.(B)Documented neglect of duty.(C)Documented malfeasance.(D)Documented conviction of a felony or conduct involving moral turpitude.(E)Documented knowing violation of a law or regulation.(F)Documented gross mismanagement.(G)Documented gross waste of funds.(H)Documented abuse of authority.(I)Documented inefficiency.; and(2)in section 8G(e)(2), by adding at the end the following:An Inspector General may be removed only for any of the following grounds (and the documentation of any such ground shall be included in the communication required pursuant to this paragraph): (A)Documented permanent incapacity.(B)Documented neglect of duty.(C)Documented malfeasance.(D)Documented conviction of a felony or conduct involving moral turpitude.(E)Documented knowing violation of a law or regulation.(F)Documented gross mismanagement.(G)Documented gross waste of funds.(H)Documented abuse of authority.(I)Documented inefficiency..103.Removal or transfer requirements(a)Reasons for removal or transferSection 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 102, is further amended—(1)in paragraph (1), by striking reasons and inserting substantive rationale, including detailed and case-specific reasons,; and(2)by inserting at the end the following new paragraph:(3)If there is an open or completed inquiry into an Inspector General that relates to the removal or transfer of the Inspector General under paragraph (1), the written communication required under that paragraph shall—(A)identify each entity that is conducting, or that conducted, the inquiry; and(B)in the case of a completed inquiry, contain the findings made during the inquiry..(b)Reasons for removal or transfer for designated Federal entitiesSection 8G(e) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (2), by striking reasons and inserting substantive rationale, including detailed and case-specific reasons,; and(2)by inserting at the end the following new paragraph:(3)If there is an open or completed inquiry into an Inspector General that relates to the removal or transfer of the Inspector General under paragraph (2), the written communication required under that paragraph shall—(A)identify each entity that is conducting, or that conducted, the inquiry; and(B)in the case of a completed inquiry, contain the findings made during the inquiry..IICongressional Notification of Change in Status of Inspector General201.Short title This title may be cited as the Inspector General Protection Act.202.Change in status of Inspector General offices(a)Change in status of Inspector General of officeParagraph (1) of section 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)by inserting , is placed on paid or unpaid non-duty status, after is removed from office;(2)by inserting , change in status, after any such removal; and(3)by inserting , change in status, after before the removal.(b)Change in status of Inspector General of designated Federal entitySection 8G(e)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)by inserting , is placed on paid or unpaid non-duty status, after office;(2)by inserting , change in status, after any such removal; and(3)by inserting , change in status, after before the removal.(c)Exception to requirement To submit communication relating to certain changes in status(1)Communication relating to change in status of Inspector General of OfficeSection 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 102(1), is further amended—(A)in paragraph (1), by striking If and inserting Except as provided in paragraph (3), if; and (B)by adding at the end the following: (3)If an Inspector General is placed on paid or unpaid non-duty status, the President may submit the communication described in paragraph (1) to Congress later than 30 days before the Inspector General is placed on paid or unpaid non-duty status, but in any case not later than the date on which the placement takes effect, if—(A)the President determines that a delay in placing the Inspector General on paid or unpaid non-duty status would—(i)pose a threat to the Inspector General or others;(ii)result in the destruction of evidence relevant to an investigation; or (iii)result in loss of or damage to Government property;(B)in the communication, the President includes—(i)a specification of which clause the President relied on to make the determination under subparagraph (A);(ii)the substantive rationale, including detailed and case-specific reasons, for such determination;(iii)if the President relied on an inquiry to make such determination, an identification of each entity that is conducting, or that conducted, such inquiry; and(iv)if an inquiry described in clause (iii) is completed, the findings of that inquiry.(4)The President may not place an Inspector General on paid or unpaid non-duty status during the 30-day period preceding the date on which the Inspector General is removed or transferred under paragraph (1) unless the President—(A)determines that not placing the Inspector General on paid or unpaid non-duty status would—(i)pose a threat to the Inspector General or others;(ii)result in the destruction of evidence relevant to an investigation; or (iii)result in loss of or damage to Government property; and (B)on or before the date on which the placement takes effect, submits to the Committee in the House of Representatives and the Committee in the Senate that has jurisdiction over the Inspector General involved, the Committee on Oversight and Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate, a written communication that contains the following information—(i)a specification of which clause under subparagraph (A) the President relied on to make the determination under such subparagraph;(ii)the substantive rationale, including detailed and case-specific reasons, for such determination;(iii)if the President relied on an inquiry to make such determination, an identification of each entity that is conducting, or that conducted, such inquiry; and(iv)if an inquiry described in clause (iii) is completed, the findings of that inquiry..(2)Communication relating to change in status of Inspector General of designated Federal entitySection 8G(e) of the Inspector General Act Inspector General Act of 1978 (5 U.S.C. App.) is amended—(A)in paragraph (1), by striking If and inserting Except as provided in paragraph (3), if; and(B)by adding at the end the following: (3)If an Inspector General is placed on paid or unpaid non-duty status, the head of a designated Federal entity may submit the communication described in paragraph (1) to Congress later than 30 days before the Inspector General is placed on paid or unpaid non-duty status, but in any case not later than the date on which the placement takes effect, if—(A)the head determines that a delay in placing the Inspector General on paid or unpaid non-duty status would—(i)pose a threat to the Inspector General or others;(ii)result in the destruction of evidence relevant to an investigation; or (iii)result in loss of or damage to Government property;(B)in the communication, the head includes—(i)a specification of which clause under subparagraph (A) the head relied on to make the determination under such subparagraph;(ii)the substantive rationale, including detailed and case-specific reasons, for such determination;(iii)if the head relied on an inquiry to make such determination, an identification of each entity that is conducting, or that conducted, such inquiry; and(iv)if an inquiry described in clause (iii) is completed, the findings of that inquiry.(4)The head may not place an Inspector General on paid or unpaid non-duty status during the 30-day period preceding the date on which the Inspector General is removed or transferred under paragraph (1) unless the head—(A)determines that not placing the Inspector General on paid or unpaid non-duty status would—(i)pose a threat to the Inspector General or others;(ii)result in the destruction of evidence relevant to an investigation; or (iii)result in loss of or damage to Government property; and (B)on or before the date on which the placement takes effect, submits to the Committee in the House of Representatives and the Committee in the Senate that has jurisdiction over the Inspector General involved, the Committee on Oversight and Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate, a written communication that contains the following information—(i)a specification of which clause under subparagraph (A) the head relied on to make the determination under such subparagraph;(ii)the substantive rationale, including detailed and case-specific reasons, for such determination;(iii)if the head relied on an inquiry to make such determination, an identification of each entity that is conducting, or that conducted, such inquiry; and(iv)if an inquiry described in clause (iii) is completed, the findings of that inquiry..(d)ApplicationThe amendments made by this section shall apply with respect to removals, transfers, and changes of status occurring on or after the date that is 30 days after the date of the enactment of this Act. 203.Presidential explanation of failure to nominate an Inspector General(a)In generalSubchapter III of chapter 33 of title 5, United States Code, is amended by inserting after section 3349d the following new section:3349e.Presidential explanation of failure to nominate an Inspector GeneralIf the President fails to make a formal nomination for a vacant Inspector General position that requires a formal nomination by the President to be filled within the period beginning on the date on which the vacancy occurred and ending on the day that is 210 days after that date, the President shall communicate, within 30 days after the end of such period, to Congress in writing—(1)the reasons why the President has not yet made a formal nomination; and(2)a target date for making a formal nomination..(b)Clerical amendmentThe table of sections for chapter 33 of title 5, United States Code, is amended by inserting after the item relating to section 3349d the following new item:3349e. Presidential explanation of failure to nominate an Inspector General..(c)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to any vacancy first occurring on or after that date.IIIVacancy of Inspector General Positions301.Vacancy of Inspector General positions(a)In generalSection 3345 of title 5, United States Code, is amended by adding at the end the following:(d)(1)Notwithstanding subsection (a), if an Inspector General position that requires appointment by the President by and with the advice and consent of the Senate to be filled is vacant, the first assistant of such position shall perform the functions and duties of the Inspector General temporarily in an acting capacity subject to the time limitations of section 3346.(2)Notwithstanding subsection (a), if for purposes of carrying out paragraph (1) of this subsection, by reason of absence, disability, or vacancy, the first assistant to the position of Inspector General is not available to perform the functions and duties of the Inspector General, an acting Inspector General shall be appointed by the President from among individuals serving in an office of any Inspector General, provided that—(A)during the 365-day period preceding the date of death, resignation, or beginning of inability to serve of the applicable Inspector General, the individual served in a position in an office of any Inspector General for not less than 90 days; and(B)the rate of pay for the position of such individual is equal to or greater than the minimum rate of pay payable for a position at GS–15 of the General Schedule..(b)ApplicationThe amendment made by subsection (a) shall apply to any vacancy first occurring with respect to an Inspector General position on or after the date of enactment of this Act.IVCouncil of Inspectors General on Integrity and Efficiency Transparency401.Short titleThis title may be cited as the Integrity Committee Transparency Act of 2021.402.Additional information to be included in requests and reports to CongressSection 11(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (5)(B)(ii), by striking the period at the end and inserting , the length of time the Integrity Committee has been evaluating the allegation of wrongdoing, and a description of any previous written notice provided under this clause with respect to the allegation of wrongdoing, including the description provided for why additional time was needed.; and(2)in paragraph (8)(A)(ii), by inserting or corrective action after disciplinary action. 403.Availability of information to members of Congress regarding certain allegations of wrongdoing closed without referralSection 11(d)(5)(B) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(iii)Availability of information to members of Congress(I)In generalWith respect to an allegation of wrongdoing made by a member of Congress that is closed by the Integrity Committee without referral to the Chairperson of the Integrity Committee to initiate an investigation, the Chairperson of the Integrity Committee shall, not later than 60 days after closing such allegation, provide a written description of the nature of the allegation of wrongdoing and how the Integrity Committee evaluated the allegation of wrongdoing to—(aa)the Chair and Ranking Member of the Committee on Oversight and Reform of the House of Representatives;(bb)the Chair and Ranking Member of the Committee on Homeland Security and Governmental Affairs of the Senate;(cc)a member of the House of Representatives who has the support of any seven members of the Committee on Oversight and Reform of the House of Representatives; or(dd)a member of the Senate who has the support of any five members of the Committee on Homeland Security and Governmental Affairs of the Senate. (II)Requirement to forwardThe Chairperson of the Integrity Committee shall forward any written description or update provided under this clause to the members of the Integrity Committee and to the Chairperson of the Council..404.Semiannual reportSection 11(d)(9) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended to read as follows:(9)Semiannual reportOn or before May 31, 2022, and every six months thereafter, the Council shall submit to Congress and the President a report on the activities of the Integrity Committee during the immediately preceding six-month periods ending March 31 and September 30, which shall include the following with respect to allegations of wrongdoing that are made against Inspectors General and staff members of the various Offices of Inspector General described under paragraph (4)(C):(A)An overview and analysis of the allegations of wrongdoing disposed of by the Integrity Committee, including—(i)analysis of the positions held by individuals against whom allegations were made, including the duties affiliated with such positions;(ii)analysis of the categories or types of the allegations of wrongdoing; and(iii)a summary of disposition of all the allegations.(B)The number of allegations referred to the Department of Justice or the Office of Special Counsel, including the number of allegations referred for criminal investigation.(C)The number of allegations referred to the Chairperson of the Integrity Committee for investigation, a general description of the status of such investigations, and a summary of the findings of investigations completed.(D)An overview and analysis of allegations of wrongdoing received by the Integrity Committee during any previous reporting period, but remained pending during some part of the six months covered by the report, including—(i)analysis of the positions held by individuals against whom allegations were made, including the duties affiliated with such positions;(ii)analysis of the categories or types of the allegations of wrongdoing; and(iii)a summary of disposition of all the allegations.(E)The number and category or type of pending investigations.(F)For each allegation received—(i)the date on which the investigation was opened;(ii)the date on which the allegation was disposed of, as applicable; and(iii)the case number associated with the allegation.(G)The nature and number of allegations to the Integrity Committee closed without referral, including the justification for why each allegation was closed without referral.(H)A brief description of any difficulty encountered by the Integrity Committee when receiving, evaluating, investigating, or referring for investigation an allegation received by the Integrity Committee, including a brief description of—(i)any attempt to prevent or hinder an investigation; or(ii)concerns about the integrity or operations at an Office of Inspector General..405.Additional reports; rules of constructionSection 11(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following: (14)Additional reports(A)Report to Inspector GeneralThe Chairperson of the Integrity Committee shall submit a report immediately whenever the Chairperson of the Integrity Committee becomes aware of particularly serious or flagrant problems, abuses, or deficiencies relating to the administration of programs and operations of an Office of Inspector General. The report shall be sent to the Inspector General who leads the Office of Inspector General at which the serious or flagrant problems, abuses, or deficiencies were alleged.(B)Report to CongressThe Inspector General of the Office identified by the Integrity Committee shall submit any such report to the House Committee on Oversight and Reform and the Senate Committee on Homeland Security and Governmental Affairs within seven calendar days from the time the Inspector General receives the report together with a report by the Inspector General at the Office identified by the Integrity Committee containing any comments such Inspector General deems appropriate.(15)Rule of Construction(A)Public disclosure of informationExcept as provided in subparagraph (B), nothing in this subsection shall be construed to authorize the public disclosure of information which is—(i)prohibited from disclosure by any other provision of law;(ii)required by Executive order to be protected from disclosure in the interest of national defense or national security or in the conduct of foreign affairs; or(iii)a part of an ongoing criminal investigation.(B)Provision of Report to Requesting Members of CongressSubject to any other provision of law that would otherwise prohibit disclosure of such information, the information described in subparagraph (A) may be provided to any Member of Congress upon request of the Member. (16)Prohibited disclosuresThe Integrity Committee may not provide or otherwise disclose to Congress or the public any information that reveals the personally identifiable information of an individual who alleges wrongdoing to the Integrity Committee under this subsection unless the Integrity Committee first obtains the consent of the individual..406.Membership of Integrity CommitteeSection 11(d)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in subparagraph (A), by adding at the end the following:(iv)The individual appointed under subparagraph (C).; and(2)by adding at the end the following:(C)Appointment of former Inspector General to Committee(i)AppointmentThe Chairperson of the Council shall appoint an individual who prior to the date of such appointment served as an Inspector General (as that position is described in section 3(a) and section 8G(a)(6)), and who has upheld the highest standards of integrity and professionalism while serving and since leaving service as an Inspector General, as determined by the Chairperson, to serve as a member of the Committee unless no such individual is available or willing to serve as a member of the Committee at the time of the appointment.(ii)Initial termThe individual appointed under clause (i) shall serve at the pleasure of the Chairperson of the Council for a 2-year term.(iii)Additional termThe Chairperson of the Council may reappoint the individual appointed under clause (i) to serve at the pleasure of the Chairperson of the Council for an additional term not to exceed 2 years.(iv)Compensation(I)Special government employee designationThe individual appointed under clause (i) shall be considered a special government employee pursuant to section 202(a) of title 18, United States Code.(II)Compensation and travel expensesAn individual appointed under clause (i) may not receive compensation at a rate in excess of the rate of basic pay for level IV of the executive schedule under section 5315 of title 5, United States Code, and any such individual, while engaged in the performance of their duties away from their homes or regular places of business, may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of such title for persons employed intermittently in the Government service.(III)Acceptance of volunteer servicesThe Chairperson of the Council may accept volunteer services from the individual appointed under this subparagraph without regard to section 1342 of title 31, United States Code.(IV)Provisions relating to reemployment(aa)The Chairperson of the Council may reemploy annuitants.(bb)The employment of annuitants under this paragraph shall be subject to the provisions of section 9902(g) of title 5, United States Code, as if the Council was the Department of Defense.. 407.Requirement to refer allegations of wrongdoing against Inspector General to Integrity Committee(a)RequirementSection 11(d)(4) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in subparagraph (A), in the heading, by striking Requirement and inserting Allegations against staff members; (2)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and(3)by inserting after subparagraph (A) the following: (B)Allegations against Inspectors GeneralAn Inspector General shall refer to the Integrity Committee any allegation of wrongdoing against that Inspector General. .(b)Technical and conforming amendmentSection 11(d)(1) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking (4)(C) and inserting (4)(D). 408.Requirement to report final disposition to CongressSection 11(d)(8) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in subparagraph (A)(iii), by inserting contemporaneously with the submission of the report under clause (ii), before submit; and(2)in subparagraph (B), by inserting , the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Reform of the House of Representatives, and other congressional committees of jurisdiction, after Integrity Committee. VAdditional Authority Provisions for Inspectors General501.Short titleThis title may be cited as the IG Subpoena Authority Act.502.Additional authority provisions for Inspectors GeneralThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)by inserting after section 6 the following new section:6A.Additional authority(a)Testimonial subpoena authorityIn addition to the authority otherwise provided by this Act and in accordance with the requirements of this section, each Inspector General, in carrying out the provisions of this Act (or in the case of an Inspector General or Special Inspector General not established under this Act, the provisions of the authorizing statute), is authorized to require by subpoena the attendance and testimony of witnesses as necessary in the performance of the functions assigned to the Inspector General by this Act (or in the case of an Inspector General or Special Inspector General not established under this Act, the functions assigned by the authorizing statute), which in the case of contumacy or refusal to obey, such subpoena shall be enforceable by order of any appropriate United States district court. An Inspector General may not require by subpoena the attendance and testimony of any Federal employee or employee of a designated Federal entity, but may use other authorized procedures.(b)Limitation of delegationThe authority to issue a subpoena under subsection (a) may only be delegated to an official performing the functions and duties of the Inspector General when an Inspector General position is vacant or when the Inspector General is unable to perform the functions and duties of the Office.(c)Panel review before issuance(1)Approval required(A)Request for approval by subpoena panelBefore the issuance of a subpoena described in subsection (a), an Inspector General shall submit a request for approval to issue a subpoena to a panel (in this section, referred to as the Subpoena Panel), which shall be comprised of three Inspectors General of the Council of the Inspectors General on Integrity and Efficiency, who shall be designated by the Inspector General serving as Chairperson of the Council.(B)Protection from disclosureThe information contained in the request submitted by an Inspector General under subparagraph (A) and the identification of a witness shall be protected from disclosure to the extent permitted by law. Any request for disclosure of such information shall be submitted to the Inspector General requesting the subpoena.(2)Time to respond(A)In generalExcept as provided in subparagraph (B), the Subpoena Panel shall approve or deny a request for approval to issue a subpoena not later than 10 calendar days after the submission of such request.(B)Additional information for panelIf the Subpoena Panel determines that additional information is necessary to approve or deny a request submitted by an Inspector General under paragraph (1)(A), the Subpoena Panel shall request such information from the Inspector General and shall approve or deny the request submitted by the Inspector General under paragraph (1)(A) not later than 20 calendar days after the submission of the request under such paragraph.(3)Denial by panelIf a majority of the Subpoena Panel denies the approval of a subpoena, that subpoena may not be issued.(d)Notice to Attorney General(1)In generalIf the Subpoena Panel approves a subpoena under subsection (c), the Inspector General shall notify the Attorney General that the Inspector General intends to issue the subpoena.(2)Denial for interference with an ongoing investigationNot later than 10 calendar days after the date on which the Attorney General is notified pursuant to paragraph (1), the Attorney General may object to the issuance of the subpoena because the subpoena will interfere with an ongoing investigation and the subpoena may not be issued.(3)Issuance of subpoena approvedIf the Attorney General declines to object or fails to object to the issuance of the subpoena during the 10-day period described in paragraph (2), the Inspector General may issue the subpoena.(e)GuidelinesThe Chairperson of the Council of the Inspectors General on Integrity and Efficiency, in consultation with the Attorney General, shall prescribe guidelines to carry out this section.(f)Inspector general definedFor purposes of this section, the term Inspector General includes each Inspector General established under this Act and each Inspector General or Special Inspector General not established under this Act.(g)ApplicabilityThe provisions of this section shall not affect the exercise of authority by an Inspector General of testimonial subpoena authority established under another provision of law.;(2)in section 5(a)—(A)in paragraph (21)(B), by striking ; and and inserting a semicolon;(B)in paragraph (22), by striking the period at the end and inserting ; and; and(C)by inserting at the end the following new paragraph:(23)a description of the use of subpoenas for the attendance and testimony of witnesses authorized under section 6A.; and(3)in section 8G(g)(1), by inserting 6A, before and 7.VIInvestigations of Department of Justice Personnel601.Short titleThis title may be cited as the Inspector General Access Act.602.Investigations of Department of Justice personnelSection 8E of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in subsection (b)—(A)in paragraph (2), by striking and paragraph (3);(B)by striking paragraph (3);(C)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and(D)in paragraph (4), as redesignated, by striking paragraph (4) and inserting paragraph (3); and(2)in subsection (d), by striking , except with respect to allegations described in subsection (b)(3),.VIIOffice of Inspector General Whistleblower Complaints701.Short titleThis title may be cited as the Enhanced Whistleblower Engagement Act. 702.Office of Inspector General whistleblower complaints(a)Whistleblower protection coordinatorSection 3(d)(1)(C) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in clause (i), in the matter preceding subclause (I), by inserting , including employees of that Office of Inspector General after employees; and(2)in clause (iii), by inserting (including the Integrity Committee of that Council) after and Efficiency.(b)Council of the inspectors general on integrity and efficiencySection 11(c)(5)(B) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking , allegations of reprisal, and inserting the following: and allegations of reprisal (including the timely and appropriate handling and consideration of protected disclosures and allegations of reprisal that are internal to an Office of Inspector General).VIIINotice of Ongoing Investigations When There Is a Change in Status of Inspector General801.Notice of ongoing investigations when there is a change in status of Inspector General(a)Change in status of Inspector General of officeSection 3 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by inserting at the end the following: (h)Not later than 15 days after an Inspector General is removed, placed on paid or unpaid non-duty status, or transferred to another position or location within an establishment, the acting Inspector General shall submit to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, a list of all audits and investigations being conducted, supervised, coordinated by the Office at the time the Inspector General was removed, placed on paid or unpaid non-duty status, or transferred. .(b)Change in status of Inspector General of designated Federal entitySection 8G(e) of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 202(c)(2), is further amended by inserting at the end the following: (5)Not later than 15 days after an Inspector General is removed, placed on paid or unpaid non-duty status, or transferred to another position or location within an designated Federal entity, the acting Inspector General shall submit to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, a list of all audits and investigations being conducted, supervised, coordinated by the Office at the time the Inspector General was removed, placed on paid or unpaid non-duty status, or transferred. .IXCouncil of the Inspectors General on Integrity and Efficiency Appropriation901.CIGIE appropriation(a)Availability of appropriated fundsSection 11(c)(3) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(D)Authorization of appropriationsIn addition to any funds available in the Inspectors General Council Fund established under subparagraph (B), there are authorized to be appropriated such sums as may be necessary, to remain available until expended, to carry out the functions and duties of the Council under this subsection..(b)Removing council funding from individual Inspector General budget requestsSection 6(g) of the Inspector General Act of 1978 is amended—(1)in paragraph (1), by striking , and any resources necessary to support the Council of the Inspectors General on Integrity and Efficiency. Resources necessary to support the Council of the Inspectors General on Integrity and Efficiency shall be specifically identified and justified in the budget request; and(2)in paragraph (2)—(A)in subparagraph (B), by adding and after the semicolon;(B)by striking subparagraph (C); and(C)by redesignating subparagraph (D) as subparagraph (C).(c)Effective dateThe amendments made by subsection (b) shall take effect on the date that is 30 days after the date of receipt by the Council of the Inspectors General on Integrity and Efficiency of an appropriation for the Council to carry out the functions and duties of the Council under section 11 of the Inspector General Act (5 U.S.C. App. 11), as amended under this section.XNotice of Refusal to Provide Inspectors General Access1001.Notice of refusal to provide information or assistance to Inspectors GeneralSection 6(c) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(3)If the information or assistance that is the subject of a report under paragraph (2) is not provided to the Inspector General by the date that is 30 days after the report is made, the Inspector General shall submit a notice that the information or assistance requested is being unreasonably refused or not provided by the head of the establishment involved or the head of the Federal agency involved, as applicable, to—(A)the Committee in the House of Representatives and the Committee in the Senate that has jurisdiction over the establishment involved or the Federal agency involved, as applicable; (B)the Committee on Oversight and Reform of the House of Representatives; and(C)the Committee on Homeland Security and Governmental Affairs of the Senate..XIEnhancements to Inspector General Training1101.Short titleThis title may be cited as the Inspector General Training Enhancement Act.1102.Enhancements to Inspector General Training Section 11(c)(1)(E) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by inserting and establish minimum standards and best practices for training to ensure all Inspectors General receive training to carry out the duties, responsibilities, and authorities under this Act, on emerging areas of the law of relevance to Inspectors General and the work of their offices as identified by the Council, and on the use of and process for the suspension or debarment of persons for eligibility for Federal contracts after Inspector General. XIIEquitable Pay for Inspectors General1201.Equitable pay for Inspectors GeneralSection 3(e) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by inserting after 3 percent the following: or the rate of pay that is equal to the highest rate of basic pay of any other employee of the Office of such Inspector General, whichever is higher.XIIIReport1301.GAO Review and ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall—(1)conduct a review that evaluates the effectiveness of the processes of the Integrity Committee of the Council of the Inspectors General on Integrity and Efficiency, and the processes of Offices of Inspector General, respectively, for ensuring that Inspectors General—(A)are held accountable through the investigation of allegations of wrongdoing, including allegations of misconduct, abuse of authority, or other malfeasance, that are made against such Inspectors General; and(B)meet relevant standards for integrity and independence; (2)identify recommendations with respect to—(A)enhancing accountability for Inspectors General; and(B)ensuring that Inspectors General meet relevant standards for integrity and independence; and (3)issue a report—(A)on the results of the review required by paragraph (1); and(B)that contains any recommendations identified under paragraph (2). XIVBudgetary Effects1401.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.XVSeverability1501.SeverabilityIf any provision of this Act (or the application of that provision to particular persons or circumstances) is held invalid or found to be unconstitutional the remainder of this Act (or the application of that provision to other persons or circumstances) shall not be affected. Passed the House of Representatives June 29, 2021.Cheryl L. Johnson,Clerk